CROSSWAITH, plaintiff in error here, is the same person who appears as plaintiff in error in Crosswaith v. Bergin, No. 13,053, just decided (95 Colo. 241), to which reference is hereby made. The present case is similar to the latter, and the proceedings were identical. The defendant in error Thomason was the proprietor of the restaurant whereof Bergin as cashier was at least temporarily in charge. Consequently Bergin was Thomason's agent. The two cases were consolidated for trial in the county *Page 241 
court, but were docketed as separate proceedings in error here. The same abstract of the record and the same briefs apply to both cases, and these were argued together.
[1] Ordinarily a principal is liable for the torts of his agent committed in the course of the principal's business and within the scope of the agent's authority. The burden is on a principal to show facts which take him out of the rule.
Judgment reversed and cause remanded for a new trial.